Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second Office Action on the Merits. Claims 16-35, as amended 15 JUL. 2022, are pending and have been considered as follows:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-35 rejected under 35 U.S.C. 103 as being unpatentable over THOMA JOHANNES EP-2649249-B1 (Thoma) in view of Yonahara US 5588500 A.
As per claim 16 Thoma teaches a balcony system (Balcony system 100, FIG. 1) for use with a building opening (building opening 10, FIG. 4) of a building structure, the balcony system (Balcony system 100, FIG. 1) comprising: 
a balcony unit (balcony unit 110, FIG. 1) adapted to project out of the building opening (building opening 10, FIG. 4); 
a counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18) adapted to compensate for forces acting on the balcony unit (balcony unit 110, FIG. 1); and 
a first connecting element (rail system 380, FIG. 24) connecting the balcony unit (balcony unit 110, FIG. 1) and the counterforce unit, wherein the counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18) comprises a base unit (rollers 155 and bottom wall of 120, FIG. 7, FIG. 6), a top unit (upper wall of 120, FIG. 7) and a second connecting element (rail system 132, FIG. 7), 
wherein the base unit (rollers 155 and bottom wall of 120, FIG. 7, FIG. 6) is adapted for stationary installation (see "pressing device 128" FIG. 22; this is recognized as capable of enabling —or "adapted for"— stationary installation) on a floor of the building structure with respect to the building structure.
Thoma fails to explicitly disclose:
wherein the first connecting element connects the balcony unit and the top unit, and 
the second connecting element connects the top unit and the base unit, 
wherein the top unit is movable relative to the base unit that is installed in a stationary way on the floor of the building structure. 
Yonahara teaches a variable work space to enable work to be completed at an elevated height above a portable base, specifically:
wherein the first connecting element (guide components 32, FIG. 3(A)) connects the balcony unit (rails 27, FIG. 3(A)) and the top unit (floor 6, FIG. 3(A)), and 
the second connecting element (rollers 33, FIG. 3(A)) connects the top unit (floor 6, FIG. 3(A)) and the base unit (frame 22 with rods 3a, 3b FIG. 7), 
wherein the top unit (floor 6, FIG. 3(A)) is movable relative to the base unit (frame 22 with rods 3a, 3b FIG. 7) that is installed in a stationary way (see outriggers 17, FIG. 3(A); these are recognized as teaching "a stationary way" as broadly claimed) on the floor of the building structure. 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Thoma by making the upper wall of the counter-force unit able to elevated as taught by Yonahara in order to enable the work —in this case extending the balcony— to be performed at an elevated position.
 
As per claim 17 Thoma in view of Yonahara teaches the limitation according to claim 16, and Yonahara further discloses 
the second connecting element (rollers 33, FIG. 3(A)) comprises a rail (rod 8a, FIG. 3(A)) on the underside of the top unit (floor 6, FIG. 3(A); note 8 and 33 on the underside of 6, FIG. 3(A)). It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Thoma in view of Yonahara by including the rail and rollers as taught by Yonahara in order to promote smooth escalation and retraction of the upper element.

As per claim 18 Thoma in view of Yonahara teaches the limitation according to claim 16, and Thoma further discloses 
wherein the first connecting element (rail system 380, FIG. 24) connects the balcony unit and the top unit in a first connecting region by a first rail system (see rail system 380, FIG. 24). 

As per claim 19 Thoma in view of Yonahara teaches the limitation according to claim 18, and Thoma further discloses
wherein the first rail system (see rail system 380, FIG. 24) comprises a first rail (rail 382 and a second rail 386, FIG. 26) on the underside of the balcony unit (balcony unit 110, FIG. 1) and comprises two spaced apart roller units (rollers 384, 388 FIG. 26) disposed on the top of the top unit (floor 112, FIG. 4),
the rollers of which engage the first rail (rail 382 and a second rail 386, FIG. 26) on the underside of the balcony unit (balcony unit 110, FIG. 1). 

As per claim 20 Thoma in view of Yonahara teaches the limitation according to claim 16, and Yonahara further discloses
wherein the second connecting element (rollers 33, FIG. 3(A)) connects the top unit (floor 6, FIG. 3(A)) and the base unit (frame 22 with rods 3a, FIG. 3(A)) in a second connecting region (see region of lower 32, FIG. 3(A)) by a second rail system (lower 32, FIG. 3(A)),
wherein the second rail system comprises a rail (rod 9, FIG. 3(A)) on the underside of the top unit (floor 6, FIG. 3(A)). It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Thoma in view of Yonahara by including the rollers at a lower region as taught by Yonahara in order to promote increased stability between the elements.

As per claim 21 Thoma teaches the limitation according to claim 20, and Yonahara further discloses
wherein the second rail system (lower 32, FIG. 3(A)) comprises two spaced apart roller units (see 32, 32, FIG. 3(B)) disposed on the top of the base unit (frame 22 with rods 3a, FIG. 3(A)),
the rollers of which engage the rail on the underside of the top unit (floor 6, FIG. 3(A); see all elements "engaged" FIG. 3(A)). It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Thoma in view of Yonahara by including the rollers at a lower region as taught by Yonahara in order to promote increased stability between the elements. It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Thoma in view of Yonahara by including two rollers at a lower region as taught by Yonahara in order to promote increased stability between the elements during extension and retraction of the assembly.

As per claim 22 Thoma in view of Yonahara teaches the limitation according to claim 16, and Thoma further discloses
wherein the balcony unit (balcony unit 110, FIG. 1) is movable relative to the top unit (upper wall of 120, FIG. 7) by the first connecting element (rail system 380, FIG. 24). 

As per claim 23 Thoma in view of Yonahara teaches the limitation according to claim 16, and Thoma further discloses
wherein the counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18) comprises a counterweight (see "In the back, in the Fig. 28 visible part of the counter-force unit 120 may be a counterweight" see translation, attached) for compensating at least a major part of the forces acting on the balcony unit (balcony unit 110, FIG. 1),
the counterweight (see "In the back, in the Fig. 28 visible part of the counter-force unit 120 may be a counterweight" see translation, attached) being arranged in the top unit (floor 112, FIG. 4). 

As per claim 24 Thoma in view of Yonahara teaches the limitation according to claim 16, and Thoma further discloses 
wherein the top unit (floor 112, FIG. 4) comprises a support element (mobility system 150, FIG. 4) adapted for force transmission to the building structure before,
during and after relative movement between the top unit (floor 112, FIG. 4) and the base unit (extendable part 122, FIG. 18) that is stationary with respect to the building structure. 

As per claim 25 Thoma in view of Yonahara teaches the limitation according to claim 24, and Thoma further discloses 
wherein the support element (mobility system 150, FIG. 4) comprises a roller (see "The balcony system 100 includes a mobility system 150 that includes 8 rollers 155" see translation, attached). 

As per claim 26 Thoma in view of Yonahara teaches the limitation according to claim 16, and Thoma further discloses 
wherein the top unit (floor 112, FIG. 4) is configured as a linearly movable clamped beam (see "bottom (112) and a retaining device (114), wherein the bottom is optionally formed as a clamped beam" see translation, attached). 

As per claim 27 Thoma in view of Yonahara teaches the limitation according to claim 16, and Thoma further discloses 
 wherein the top unit (floor 112, FIG. 4) is configured as a linearly movable clamped beam supported at a front end (see FIG. 7; note 112 is supported at a front end at least somewhat as broadly claimed). 

As per claim 28 Thoma in view of Yonahara teaches the limitation according to claim 16, and Thoma further discloses 
wherein the base unit (extendable part 122, FIG. 18) comprises a basic module (see "extendable parts 122… in the form of a staircase with two steps" translation, attached),
wherein the basic module is arranged to absorb forces exerted by the balcony system (Balcony system 100, FIG. 1) and to transmit them to the floor of the building structure (see "extendable parts 122… two steps" translation, attached; "steps" is/are recognized to absorb and transmit at least some forces as broadly claimed). 

As per claim 29 Thoma in view of Yonahara teaches the limitation according to claim 16, and Thoma further discloses 
wherein the base unit (extendable part 122, FIG. 18) comprises a basic module (see "extendable parts 122… in the form of a staircase with two steps" translation, attached) and a structural module (parapet 114, FIG. 4),
wherein the basic module (see "extendable parts 122… in the form of a staircase with two steps" translation, attached) is arranged to absorb forces exerted by the balcony system (Balcony system 100, FIG. 1) and to transmit them to at least one of the floor of the building structure and the structural module (parapet 114, FIG. 4). 

As per claim 30 Thoma in view of Yonahara teaches the limitation according to claim 29, and Thoma further discloses 
wherein the structural module (parapet 114, FIG. 4) is configured to compensate for at least one of floor unevenness and floor inclinations of the floor of the building structure (see FIG. 29; note parapet 114 is capable —or "configured"—to compensate for floor unevenness, as broadly claimed), and 
to distribute forces exerted by the balcony system (Balcony system 100, FIG. 1) over a floor area of the floor of the building structure (see FIG. 4; at least some forces would be distributed through the bottom area to a subjacent floor, as broadly claimed),
wherein the structural module (parapet 114, FIG. 4) comprises at least one component from the group consisting of a floor plate, a beam (see FIG. 29; element 114 is recognized as a vertically oriented "plate" as broadly claimed) and a base. 

As per claim 31 Thoma in view of Yonahara teaches the limitation according to claim 16, and Thoma further discloses:
wherein the base unit comprises an add-on module (see pressing devices 128, FIG. 23; this is recognized as an "add-on" module, capable —adapted— for being attached to the assembly),
wherein the add-on module is adapted for stationary installation with respect to the building structure,
and wherein the add-on module makes the base unit a piece of furniture (see FIG. 23; this assembly is considered a piece of furniture as broadly claimed). 

As per claim 32 Thoma in view of Yonahara teaches the limitation according to claim 16, and Thoma further discloses:
wherein the height of the counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18) is at least a parapet (see wall 10 below opening, FIG. 4; this is recognized as a "parapet" as broadly claimed) height of a parapet of the building opening (building opening 10, FIG. 4).
Yonahara further discloses the height of the base unit (frame 22 with rods 3a, FIG. 3(A)) is greater than the height of the top unit (floor 6, FIG. 3(A)). It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Thoma in view of Yonahara by making the base unit be of a greater height than the floor as taught by Yonahara in order to increase the stability of the assembly.

As per claim 33 Thoma in view of Yonahara teaches the limitation according to claim 16, and Thoma further discloses: 
wherein the balcony system (Balcony system 100, FIG. 1) has at least one of the following properties: 
(a) the balcony system (Balcony system 100, FIG. 1) is a statically closed system (see FIG. 4; this is recognized as "statically closed" as broadly claimed); 
(b) the counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18) is set up to compensate for forces acting on the balcony unit without interfering with the building structure; 
(c) the balcony system (Balcony system 100, FIG. 1) is essentially building structure non-invasive. 

As per claim 34 Thoma teaches use (see "a balcony which is generally usable", translation, attached) of a balcony system (Balcony system 100, FIG. 1) as a temporary balcony for a building opening (building opening 10, FIG. 4), 
such as a window, 
the balcony system (Balcony system 100, FIG. 1) comprising: 
a balcony unit (balcony unit 110, FIG. 1) adapted to project out of the building opening (building opening 10, FIG. 4); 
 a counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18) adapted to compensate for forces acting on the balcony unit (balcony unit 110, FIG. 1); and 
 a first connecting element (rail system 380, FIG. 24) connecting the balcony unit (balcony unit 110, FIG. 1) and the counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18),
 wherein the counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18) comprises a base unit (rollers 155 and bottom wall of 120, FIG. 7, FIG. 6), 
a top unit (upper wall of 120, FIG. 7) and a second connecting element (rail system 132, FIG. 7), 
wherein the base unit (rollers 155 and bottom wall of 120, FIG. 7, FIG. 6) is adapted for stationary installation (see "pressing device 128" FIG. 22; this is recognized as capable of enabling —or "adapted for"— stationary installation) with respect to a building structure on a floor of the building structure.
Thoma fails to explicitly disclose:
wherein the first connecting element connects the balcony unit and the top unit, and 
the second connecting element connects the top unit and the base unit, wherein the top unit is movable relative to the base unit that is installed in a stationary way on the floor of the building structure. 
Yonahara teaches a variable top unit to enable work to be completed at an elevated height, specifically:
wherein the first connecting element (guide components 32, FIG. 3(A)) connects the balcony unit (rails 27, FIG. 3(A)) and the top unit (floor 6, FIG. 3(A)), and 
the second connecting element (rollers 33, FIG. 3(A)) connects the top unit (floor 6, FIG. 3(A)) and the base unit (frame 22 with rods 3a, FIG. 3(A)), wherein the top unit (floor 6, FIG. 3(A)) is movable relative to the base unit (frame 22 with rods 3a, FIG. 3(A)) that is installed in a stationary way on the floor of the building structure. 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Thoma by making the upper wall of the counter-force unit able to elevated as taught by Yonahara in order to enable the work —in this case extending the balcony— to be performed at an elevated position.

As per claim 35 Thoma teaches a method (see "providing a balcony", translation, attached) for setting up a temporary balcony, comprising: 
setting up a balcony system (Balcony system 100, FIG. 1) in a building structure having a building opening (building opening 10, FIG. 4), 
wherein the balcony system (Balcony system 100, FIG. 1) comprises: 
a balcony unit (balcony unit 110, FIG. 1) adapted to project out of the building opening; 
a counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18) adapted to compensate for forces acting on the balcony unit (balcony unit 110, FIG. 1); and 
a first connecting element (rail system 380, FIG. 24) connecting the balcony unit (balcony unit 110, FIG. 1) and the counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18),
wherein the counterforce unit (counter-force unit 120 and extendable portion 122, FIG. 18) comprises a base unit (rollers 155 and bottom wall of 120, FIG. 7, FIG. 6), a top unit (upper wall of 120, FIG. 7) and a second connecting element (rail system 132, FIG. 7), 
wherein the first connecting element (rail system 380, FIG. 24) connects the balcony unit (balcony unit 110, FIG. 1) and the top unit (upper wall of 120, FIG. 7), and 
the second connecting element (rail system 132, FIG. 7) connects the top unit (upper wall of 120, FIG. 7) and the base unit (rollers 155 and bottom wall of 120, FIG. 7, FIG. 6; the rollers "connect" the upper elements via the rail system, as broadly claimed),
wherein setting up the balcony system (Balcony system 100, FIG. 1) comprises setting up the base unit (rollers 155 and bottom wall of 120, FIG. 7, FIG. 6) of the balcony system (Balcony system 100, FIG. 1) stationary with respect to a building structure (see "pressing device 128" FIG. 22; this is recognized as "stationary" as broadly claimed) on a floor of the building structure; 
moving the balcony unit (balcony unit 110, FIG. 1) relative to the top unit top unit (upper wall of 120, FIG. 7) so that the balcony unit (balcony unit 110, FIG. 1) protrudes from the building opening (see "protrudes", FIG. 7).
Thoma fails to explicitly disclose:
moving the top unit relative to the base unit that is installed in a stationary way on the floor of the building structure so that the balcony unit connected to the top unit is moved in front of the building opening; and 
Yonahara teaches a variable top unit to enable work to be completed at an elevated height, specifically:
moving the top unit (floor 6, FIG. 3(A)) relative to the base unit (frame 22 with lower rods 3a FIG. 7) that is installed in a stationary way on the floor of the building structure so that the balcony unit (rails 27, FIG. 3(A)) connected to the top unit (floor 6, FIG. 3(A)) 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Thoma by making the upper wall of the counter-force unit able to elevated as taught by Yonahara in order to enable the work —in this case extending the balcony— to be performed at an elevated position.

Response to Arguments
Applicant’s arguments with respect to claim 16-35 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635